 Mack Financial Services
                                                                                                      Exhibit "A" to
                                                                                 Master Loan and Security Agreement
 Customer Name: Easterday Farms
 Customer Number: 7610239
 Schedule Number:

                           PROMISSORY NOTE (SECURED) AND SCHEDULE


     1. PROMISSORY NOTE (SECURED):
$887,027.50                                                                           Greensboro, North Carolina
(Principal Amount)                                                                    Date: 7/23/2020

          FOR VALUE RECEIVED, Easterday Farms, (individually and collectively, the "Borrower") unconditionally promises, under
seal, to pay to the order of Mack Financial Services, a division of VFS US LLC, a Delaware limited liability company (together with
its successors and assigns, the "Lender"), the principal amount of $887,027.50, or such lesser amount as shall equal the aggregate
unpaid principal amount of the Advances made by the Lender to the Borrower (which Advances are, by way of reference, made in
connection with that certain Master Loan and Security Agreement, dated as of 07/23/2020 (the "Agreement")), and interest on the
outstanding unpaid principal balance at the rate of 3.50% per annum (the "Interest Rate"), in lawful money of the United States of
America and in immediately available funds.

          Principal and interest shall be paid in 60 consecutive monthly payments in arrears, in the amount of See Exhibit B - Payment
Schedule, commencing on 10/20/2020 and continuing thereafter on the 20th calendar day of each month thereafter; provided, however,
that, unless due earlier, all accrued and unpaid interest and the unpaid principal balance shall be due and paid in full on 9/20/2025 (the
"Maturity Date").

         On the Maturity Date, Borrower shall pay to Lender the unpaid principal, all accrued and unpaid interest, and all other
amounts payable by Borrower to Leuder under the Loan Documents (collectively the "Obligations"). The term "Loan Documents"
shall mean this Promissory Note (Secured) and Schedule; the Agreement; all other Notes made by Borrower to Lender; any
guarancy(ies) of any payment or performance of the Obligations; and all other agreements or documents evidencing, guaranteeing,
securing, or otherwise relating to this Promissory Note (Secured) and Schedule, as any or all of such documents may be executed or
amended from time to time.

         In no event shall the interest, however characterized or computed, charged hereunder exceed the maximum lawful rate that a
court of competent jurisdiction shall, in a final determination, deem applicable hereto. In the event that such a court determines that the
Lender has received interest hereunder in excess of such maximum lawful rate, the Lender shall promptly refund such excess amount to
the Borrower.

        Borrower, for itself and its successors and assigns, waives diligence, presentment, protest, and demand and notice of protest,
demand, dishonor, and non-payment of this Promissory Note (Secured) and Schedule.

          Prepayment. Borrower may prepay the outstanding principal balance pursuant to this Promissory Note (Secured) and
Schedule, in whole or in part, at any time prior to the Maturity Date, provided that as express conditions precedent to Lender's
acceptance of any prepayment, Borrower must: (i) give Lender at least thirty (30) days' prior written notice of its intent to make such
prepayment; and (ii) pay, in all cases (whether such prepayment is voluntary or involuntary as a result of the acceleration of the
Maturity Date), not as a penalty, hut as reimbursement for the loss of the bargain, a prepayment premium of 3/2/1/0/0 of the amount of
principal being prepaid; and (iii) pay all accrued and unpaid interest on the unpaid principal balance being prepaid. At the option of
Lender, any prepayment of principal shall be applied to payments coming due under this Promissory Note (Secured) and Schedule in
the inverse order of their due dates.

      Security Interest. THE OBLIGATIONS DUE UNDER THIS PROMISSORY NOTE (SECURED) AND SCHEDULE ARE
SECURED BY THE AGREEMENT.

      Governing Law. THIS PROMISSORY NOTE (SECURED) AND SCHEDULE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT GIVING
EFFECT TO ITS CHOICE OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
A DIFFERENT JURISDICTION. THIS NOTE IS INTENDED TO BE EFFECTIVE AS AN INSTRUMENT EXECUTED
UNDER SEAL.

                                                                   1(4)                                    6465555: TA 53: 05 2018

                                                                                                        EXHIBIT 2
     21-00141-WLH11               Doc 604-2          Filed 04/21/21          Entered 04/21/21 12:42:07Page
                                                                                                         Pg11ofof15
                                                                                                                  15
Mack Financial Services
    2. SCHEDULE:

Customer Name: Easterday Farms
Customer Number: 7610239
Schedule Number:


   This Promissory Note (Secured) and Schedule are secured by the Agreement.
A. Description of Equipment

 Year                 Make                           Model                         VIN/Serial Number*                         Attachrnents/Bodv
  2021                 Mack                       Granite 86AT                  1 M2CiR2RC9MM001249                 'Trinity Eagle Bed 30" & Conveyor 25'-
                                                                                                                              2" SS# E251.031T11
  2021                 Mack                       Granite 8613T                 1M2GR2RC7MM001248                   Trinity Eagle Red 30" & Conveyor 25'-
                                                                                                                              2" SS# E251.032T11
  2021                Mack                        Granite 86131                 1M2GR2RC7MM001251                   Trinity Eagle Bed 30" & Conveyor 25'-
                                                                                                                              2" SS# E25L028TA
  2021                 Mack                       Granite 86AT                  1M2GR2RC9MM001252                   Trinity Eagle Bed 30" & Conveyor 25'-
                                                                                                                              2" SS# E251.0301A
  2021                Mack                        Granite 86131                 Ity12tiR2RC5MM001250                Trinity Eagle Bed 30" & Conveyor 25'-
                                                                                                                              2" SS# F.25L029TB




         *Last 4 numeric characters of serial number for construction equipment. Additional Equipment, if any, is listed in Exhibit A-1.


B. Address(es) of Location(s) of Primary Domicile or Garage of Equipment.
5235 N. Industrial Way
PASCO, WA 99301
C. Description of Other Personal Property.


D. Terms and Conditions of Advance.

                           Principal Amount:      $887,027.50
                                 Interest Rate:     3.50%
                                        Term:       60 months
                           Payment Amount:        See Exhibit B - Payment Schedule
                                   Sales Tax:     $ 0.00
                         Federal Excise Tax:      $ 0.00
                         Financed Insurance:      $ 0.00
 Guaranteed Asset Protection (GAP) and/or
                             Debt Waiver:         S 0.00
                              Origination Fee:    $ 100.00
                     Registration/Title Fees:     S 0.00
                                        Other:    S 177.50




                                                                            2(4)                                          6465555: TA 53: 05 2018

                                                                                                                  EXHIBIT 2
    21-00141-WLH11                    Doc 604-2              Filed 04/21/21            Entered 04/21/21 12:42:07Page
                                                                                                                   Pg22ofof15
                                                                                                                            15
                                                    Delivery and Acceptance


Delivery Date: 7/23/2020


         Borrower represents to Lender that on the Delivery Date set forth above Borrower: accepted delivery of and inspected each
item of Equipment; determined that each item of Equipment contains all of the major components and accessories as agreed; each item
of Equipment is in good working order and condition; and that each item of Equipment is fit for immediate and continued use and
conforms to Borrower's requirements without exceplion.

        IN WITNESS WHEREOF, the Borrower has set its hand and seal, intending to be so bound, and together with Lender,
have executed this Promissory Note (Secured) and Schedule as of the date first above written.

Borrower:       E    terday Farn                                Co-Borrower (if applicable):


Signature:                                       (SEAL)         Signature:                                             (SEAL)

Print Name:         C00-(          Pn&-rvAl.9                   Print Name:
Title:              pAmike                                      Title:

Accepted by Lender:
Mack Financial Services, a division of VFS US LLC
Signature:
Printed Name:
Title:




                                                               3(4)                                  6465555: 'IA 53: 05 2018


                                                                                                   EXHIBIT 2
     21-00141-WLH11             Doc 604-2        Filed 04/21/21         Entered 04/21/21 12:42:07Page
                                                                                                    Pg33ofof15
                                                                                                             15
                   Exhibit A-1 to Promissory Note (Secured) and Schedule
Customer Name: Easterday Farms
Customer Number: 7610239
Schedule Number:


  Year         Make              Model               V1NISerial Number            Attach men Istliotbe




                                                   4(4)                         6465555: TA 51 05 2018


                                                                                      EXHIBIT 2
   21-00141-WLH11          Doc 604-2     Filed 04/21/21    Entered 04/21/21 12:42:07Page
                                                                                       Pg44ofof15
                                                                                                15
   Mack Financial Services
                                                                                Exhibit "B"
                                                        Master Loan and Security Agreement

   Customer No:        7610239                          Schedule No:

                                           PAYMENT SCHEDULE
  Borrower agrees that the payments shall be paid in accordance with the following:

     Date          Payment                      Date          Payment                    Date      Payment
  09/20/2020              0.00             10/20/2022      48,536.58                  11/20/2024          0.00
  10/20/2020         48,536.58             11/20/2022      0.00                       12/20/2024          0.00
  11/20/2020              0.00             12/20/2022      0.00                       01/20/2025     48,536.58
  12/20/2020              0.00             01/20/2023      48,536.58                  02/20/2025          0.00
  01/20/2021         48,536.58             02/20/2023      0.00                       03/20/2025          0.00
  02/20/2021              0.00             03/20/2023      0.00                       04/20/2025     48,536.58
  03/20/2021              0.00             04/20/2023      48,536.58                  05/20/2025          0.00
  04/20/2021         48,536.58             05/20/2023      0.00                       06/20/2025          0.00
  05/20/2021              0.00             06/20/2023      0.00                       07/20/2025     48,536.58
  06/20/2021              0.00             07/20/2023      48,536.58                  08/20/2025          0.00
  07/20/2021         48,536.58             08/20/2023      0.00                       09/20/2025          0.00
  08/20/2021              0.00             09/20/2023      0.00
  09/20/2021              0.00             10/20/2023      48,536.58
  10/20/2021         48,536.58             11/20/2023      0.00
  11/20/2021              0.00             12/20/2023      0.00
  12/20/2021              0.00             01/20/2024      48,536.58
  01/20/2022         48,536.58             02/20/2024      0.00
  02/20/2022              0.00             03/20/2024      0.00
  03/20/2022              0.00             04/20/2024      48,536.58
  04/20/2022         48,536.58             05/20/2024      0.00
  05/20/2022              0.00             06/20/2024      0.00
  06/20/2022              0.00             07/20/2024      48,536.58
  07/20/2022         48,536.58             08/20/2024      0.00
  08/20/2022              0.00             09/20/2024      0.00
  09/20/2022              0.00             10/20/2024      48,536.58



  Dated: 7/23/2020

                  i zz
  Borrower: Ea erday F              etit

  Signature:

  Print Name:           aw 4 L             TM"
  Title:         pioAliken




                                                        1.(1)               6465555: TA 53: RDRP 2017


                                                                                            EXHIBIT 2
21-00141-WLH11          Doc 604-2          Filed 04/21/21        Entered 04/21/21 12:42:07Page
                                                                                             Pg55ofof15
                                                                                                      15
                                                     Lj Bowman
                                                     Srv. Agent




                                                                         EXHIBIT 2
21-00141-WLH11   Doc 604-2   Filed 04/21/21   Entered 04/21/21 12:42:07Page
                                                                          Pg66ofof15
                                                                                   15
                                                         Acknowledgment - Equipment Listing
Customer No:   7610239                      Schedule No:

  Year         Make            Model         VIN/Serial Number                 Attachments/Body
  2021         Mack          Granite 86BT   1M2GR2RC9MMOO 1249         Trinity Eagle Bed 30" & Conveyor
                                                                            25.-2" SS# E25L031TB
  2021         Mack          Granite 86BT   1M2GR2RC7MMOO 1248         Trinity Eagle Bed 30" & Conveyor
                                                                            2'-2" SS# E25L032TB
  2021         Mack          Granite 86BT   1M2GR2RC7MMOO 1251         Trinity Eagle Bed 30" & Conveyor
                                                                            25'-2" SS# E25L028TB
  2021         Mack          Granite 86BT   1M2GR2RC9MMOO 1252         Trinity Eagle Bed 30" & Conveyor
                                                                            25'-2" SS# E25L030TB
  2021         Mack          Granite 86BT   1M2GR2RC5MM001250          Trinity Eagle Bed 30" & Conveyor
                                                                            25'-2" SS# E25L029TB




                                                2 (2)
                                                                                 6465555: TA 50: RDRP 2017

                                                                                   EXHIBIT 2
21-00141-WLH11        Doc 604-2    Filed 04/21/21       Entered 04/21/21 12:42:07Page
                                                                                    Pg77ofof15
                                                                                             15
                                                                                                Certificate of Authority
                                                                                         (Execution of All Customer Documents)


         The undersigned ("Officer") (or each, if more than one) certifies that (s)he is a duly authorized officer, partner, member,
manager, agent or employee of Easterday Farms, (the "Company"), holding the title set forth under his/her signature below, and that
as such, Officer is authorized to execute this Certificate of Authority on behalf of the Company.

          Officer certifies that the Company is authorized to enter into one or more transactions either directly with, to be assigned to,
or as a guarantor in favor of, Mack Financial Services, a division of VFS US LLC and/or VFS Leasing Co., and their respective
affiliates and subsidiaries (individually and collectively, "Creditor") and that the Company is authorized to execute all documents
deemed necessary by the Creditor to enter into such transactions (the "Contracts").

         Officer certifies each of the individuals whose names, titles and signatures appear under "Authorized Signer(s)", is
authorized to: (a) execute and deliver such Contracts (and all related documents, including those necessary to grant and perfect
security interests and liens in the assets of the Company) in the name and on behalf of the Company in the form as the Authorized
Signer(s) may approve, the approval and authority of such Authorized Signer(s) conclusively evidenced by the execution of the
Contracts or documents, such execution to be valid and binding on the Company; (b) cause the Company to perform all of its
obligations under the Contracts and other documents; and (c) take all other actions deemed advisable or necessary by such Authorized
Signer(s) in connection with the foregoing. Officer further certifies that the Company is in good standing in all jurisdictions in which
it is required to be qualified to do business and that the execution of the Contracts and any other instruments and documents
authorized hereunder is not in violation of the charter, by-laws, organizational documents, operating agreement, or any other
agreement or instrument made by the Company. This Certificate of Authority may be executed and delivered by facsimile signature
and a facsimile signature shall be treated as an original.

          Officer certifies that each of the Authorized Signer(s) below: (i) is a duly appointed officer, partner, member, manager, agent
or employee of the Company; (ii) is authorized and has the power and authority to execute and deliver the Contracts and
documents on behalf of the Company; (iii) shall continue to have such power and authority until the Company notifies the Creditor
in writing otherwise; (iv) are not subject to any prohibitions under the U.S. Dept. of Treasury's Office of Foreign Assets Control; and
(v) that the signature next to each person's name and title is the true and accurate signature of such person:

Authorized Signer(s) - Individuals who may execute Contracts on behalf of the Company and as set forth above:

  Name of Signer:                               Title of Signer:                            Sign    re:

 Cum             t%yl-citkiVA                   fine& AA"                                   x

                                                                                            X

                                                                                            X

                                                                                            x
I CERTIFY AND WITNESS THE SIGNATURES AND DOCUMENT ABOVE ON BEHALF OF THE
COMPANY.

This the 12th day of December, 2019.

                                                Signed X
                                                Print Name.        C-0/1/..f /1-rorKMMI
                                                Title:


                                                EVCHECK HERE IF YOU ARE A SOLE OFFICER, INDIVIDUAL OR
                                                SINGLE MEMBER WHO IS CERTIFYING AND WITNESSING YOUR OWN
                                                SIGNATURE




                                                                                                                 6444463: TA II: RDRP 2017




                                                                                                       EXHIBIT 2
21-00141-WLH11                Doc 604-2           Filed 04/21/21            Entered 04/21/21 12:42:07Page
                                                                                                        Pg88ofof15
                                                                                                                 15
                 ,                                                 _                                                                                                       -      11           ,
                                 Ask.              ', ....._            spi            • - EG • N VEHICLE CE - TIFIC                                                                           mi.                   tow
                                                                                                                                              0
             '                    4idia
                                      l k ili O rigif
                                                                                                                                      ATE
                                                                                                                                                                                      f          lik.'4   4

                              kaktigteaCWOMMOVIVONNUMMENCOMMUCCOMMVUOMININUOMMOWAbkilliVegikegeReillikellillillillikakillalliNVilakkalikillillithlliV011ikinVAIMEMIMUilldlillilliVilailli i'i=
                     OREGON DRIVER AND MOTOR VEHICLE SERVICES CERTIFIES THE PARTY IS LISTED AS OWNER OF THE                                               CONTROL NUMBER


.       );jg
                     DESCRIBED VEHICLE. DOCUMENTS FILED WITH DMV SHOW THE VEHICLE IS SUBJECT TO THE OWNERSHIP
                 '-' INTERESTS SPECIFIED.
                         TITLE NUMBER                                                               ISSUE DATE                                            EQUIPMENT NUMBER
                                                                                                                                                                            3267501                                        .

                           OR0001941606                                                              01/12/2021
                         YEAR                 MAKE                     STYLE             MODEL      VEHICLE IDENTIFICATION NUMBER                          SURVIVORSHIP

                          2021                  MACK                    CB                           1M2GR2RC7MM001248                                      N/N                                                -
                         OWNERJLESSEE                                                                                                                     ODOMETER READING             0

                                      EASTERDAY FARMS                                                                                                                                                          :
                                                                                                                                                                                                               ...                   <
                  :
                 ..
                                      5235 N INDUSTRIAL WAY                                                                                               ODOMETER MESSAGE                                      -
                                      PASCO WA 99301-9562                                                                                                                                                      -                 •
                 6--,
                                                                                                                                                                TITLE BRANDS
                                                                                                                                                           The title "Brand" printed below indicates the
        a        ,                                                                                                                                                                                                    C
                                                                                                                                                           history, condition, or circumstances of the                               .
                 -...                                                                                                                                      vehicle for which this title has been              '''     •
                 t,-
                                                                                                                                                           issued. Please see back of title for more
        .,       t..•                                                                                                                                                                                                  to
                 -.-                                                                                                                                       information.


                                                                                                                                                             - NONE -                                          --.

                                                                                                                                                                                                               : -
        • .-
          ..-                                                                                                                                                                                                  ..,
>W•-
        2        ..
                 N                               USE THIS SECTION WHEN THE ONLY CHANGE IS TO REMOVE A SECURITY INTEREST. FOR ANY OTHER CHANGES, SEE INSTRUCTIONS ON REVERSE.                                   -      UP
                     -

                 0,       If there is no change in owners as shown above AND all security SIGNATURE (Doss NOT RELEASE INTEREST)           DATE                                                                        •
                 g.       interest holders have released interest, one registered owner must                                                                                                                               e
                 ,.1      sign and date here, if not completing a separate application for title.
                 5'       In addition, if your address has changed, cross out the old address
                 V        and write the new address and county of residence on the front of the   To release interest in the vehicle, complete                                             the                          . r.
                 -y.      title. Mail the title and the fee to: DMV, 1905 Lana Ave NE, Salem OR
                                                                                                            reassignment on back of the title.                                                                         ..
        "' i              97314.
        •            :-'' SECURI1Y INTEREST HOLDER/LESSOR

     --9--
       ' SIH VFS US LLC                                                                                                                                                                                               •
             7025 ALBERT PICK RD STE 105
e rr         GREENSBORO NC 27409-9519
                                                                                                                                                                                                              F;c
                                                                                                                                                                                                              _N
                                                                                                                                                                                                               E
        OA


:,..,
                          IGNATURE AND COUNTERSIGNATURE OF SECURITY INTEREST HOLDER OR LESSOR RELEASING ALL INTEREST                                                        DATE                                                 •

                          X
                         SIGNATURE AND COUNTERSIGNATURE OF SECURITY INTEREST HOLDER OR LESSOR RELEASING ALL INTEREST                                                           DATE                                  wll

        )                 X

t                                                                                      SEE REVERSE OF TITLE FOR APPLICATION INSTRUCTIONS.

                                                               AMAVRAPPRAMO                 MOMINCOIMMIDIM       i   WelltnIMMTIMMIIIMMAMPRIMMIFIAIIIINAFIIIIIRICIPIIII9171APIIIIMIIMARIMARMIN I ,
- r.,                         ta.,-'-', "=,,dif t Iiii,VP,idit &        .4"- ...it &                                                                                      I 11.11,W.411,10 kliit..4WkaiI 1a               Y/
                                                                                            •         •               A                              A
                                      r•           •Iror:          'r• i•ln11•;                                                                                                                                            Itr

                         735-410 (1-19)
                                                                                                                                                            EXHIBIT 2
                 c07                  21-00141-WLH11                                    Doc 604-2         Filed 04/21/21         Entered 04/21/21 12:42:07Page     L315
                                                                                                                                                             Pg99ofof 37 570
                                                                                                                                                                    15
                    7           .   I            ''           i                    f
                                                                                                • - EG•N VEHICLE
                                                                                                                                                                                                            V
                                                                                                                                                                                                                                                            o.
                                                                                                                                                 TIFIC                              F TITLE




                                                                                                                                             '
                                                                                                                                                                                0
    ,
        .
                                                                                                                                                              ATE
                           .. y i v vMMNMOYRVRYOIOVMAVAZMNISMNWCVRMRVA                                                                   ft t,e;"; Qvt Dvetm i' Jew v v                             DM                                                   ttr8 d•;v,divt 61A
                       OREGON DRIVER AND MOTOR VEHICLE SERVICES CERTIFIES THE PARTY IS LISTED AS OWNER OF THE CONTROL NUMBER
                       DESCRIBED VEHICLE. DOCUMENTS FILED WITH DMV SHOW THE VEHICLE IS SUBJECT TO THE OWNERSHIP
                       INTERESTS SPECIFIED.                                                                                                                                                                                      3267502
                  -N- TITLE NUMBER '
                  '.v                                               ISSUE DATE                                  EQUIPMENT NUMBER                                                                                                                                              ' "

                           OR0001944686                                                                               01/12/2021
                  ,---- YEAR                      MAKE                          STYLE                    MODEL       VEHICLE IDENTIFICATION NUMBER                                                      SURVIVORSHIP
                                                                                                                                                                                                                                                                              :.-.
                           2021                       MACK                       CB                                   1M2GR2RC9MM001249                                                                    N/N
                          OWNER/LESSEE                                                                                                                                                                  ODOMETER READING                   ODOMETER DATE                      :,
                  -----
                                    EASTERDAY FARMS
                                    5235 N INDUSTRIAL WAY                                                                                                                                               ODOMETER MESSAGE
;-Ili.                              PASCO WA 99301-9562

(                                                                                                                                                                                                                   11144:1:111ZI I.                                                               <
                                                                                                                                                                                                         The title "Brand" printed below indicates the
            •                                                                                                                                                                                            history, condition, or circumstances of the
                                                                                                                                                                                                         vehicle for which this title has been                                            •
                  1                                                                                                                                                                                      issued. Please see back of title for more
                                                                                                                                                                                                                                                                                          op
      -                                                                                                                                                                                                  information.
    vi
1 Wi....,                                                                                                                                                                                                   -   NONE -
  . =                                                                                                                                                                                                                                                                         :_,..
                                                                                                                                                                                                                                                                              =
  a t1-.,                                                                                                                                                                                                                                                                                     .
iW~-...,
      ,-
  . An                                                                                                                                                                                                                                                                                    w
                   ,:.
                   p„.                    USE THIS SECTION WHEN THE ONLY CHANGE IS TO REMOVE A SECURITY INTEREST. FOR ANY OTHER CHANGES, SEE INSTRUCTIONS ON REVERSE.
                                                                                                                                                                                                                                                                              Ira,
                   A If there is no change in owners as shown above AND all security SIGNATUREVOES NOT RELEASE INTEREST)                                     DATE                                                                                                             .-.
                                                                                                                                                                                                                                                                              le=         •
                   a interest holders have released interest, one registered owner must                                                                                                                                                                                       ir
                                                                                                                                                                                                                                                                              et
                                                                                                                                                                                                                                                                              ir=_,
                                                                                                                                                                                                                                                                                              II
            .4    1     sign and date here, if not completing a separate application for title.                                                                                                                                                                               i -
                    &-•
                    '.- In addition, if your address has changed, cross out the old address                                                                                                                                                                                   ,
            LLI    ,      and write the new address and county of residence on the front of the                                          To release interest in the vehicle, complete the                                                                                     .-.-
            '      8
                          title. Mail the title and the fee to: DMV, 1905 Lana Ave NE, Salem OR
                          97314.
                                                                                                                                                reassignment on back of the title.                                                                                            - -
            •             SECURITY INTEREST HOLDER/LESSOR                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                          or
                           SIH VFS US LIX
                               7025 ALBERT PICK RD STE 105
                               GREENSBORO NC 27409-9519                                                                                                                                                                                                                        ..,                 <


                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                              :....
-                                                                                                                                                                                                                                                                             I
... .                                                                                                                                                                                                                                                                         ,-
                          SIGNATURE AND COUNTERSIGNATURE OF SECURITY INTEREST HOLDER OR LESSOR RELEASING ALL INTEREST                                                                                                             DATE                                        .iif.
                                                                                                                                                                                                                                                                              :-..=
                           X                                                                                                                                                                                                                                                  5,
                                                                                                                                                                                                                                                                              _                    \
                          SIGNATURE AND COUNTERSIGNATURE OF SECURITY INTEREST HOLDER OR LESSOR RELEASING ALL INTEREST                                                                                                             DATE                                        —
                                                                                                                                                                                                                                                                              ::---



                  .„---,                                                                        SEE REVERSE OF TITLE FOR APPLICATION INSTRUCTIONS.                                                                                                                            -°-:.
                     i*.nipsw,.,,,      A '' ,   A . e'   A       A ' ''' ''d'APACIACIAI INI.        d           ,                                     e'•'         •;„11, ip i 1 1,1p 1.,,,,,I.I.p.t,.1,,y,to.ADIREMIntp 1111,1.1.41 led Cy 1.12/ 1,1V.1.1 1.1.10,11. .111r15,,t
)                                                                                               r.
                                                                                                         •   i         I             i                                 i            .        i .                                                                                                   ..4



,i,fi lib .0 ,.4,N,
,.....J                        vi   V                               _7,..,,,„    eV                                                                                                                                                    , feliv,             r   II
                                                                                                                                                                                                                                                                     I                I




                        735-410 (1-19)
                                                                                                                                                                                EXHIBIT 2
                         (6),3ci -007
                5D1--14,21-00141-WLH11                                                           Doc 604-2             Filed 04/21/21               Entered 04/21/21 12:42:07PagePg1010ofof1515
                                                                              •                                        •
         0                        400.1400, 400ftir4nik1108                            MO,   IF
                                                                                                                                                                                                          il   k   f41 7       4   -IV          /


                                hladaalkekkakOMMEWAIMIZAMMUNIVARgedaliMMUMMONNONCOMMekaabaakaaRCOMMI                                                      4V,VaaakaleaCialiVallaadlaaalaaalVON                           414

                   OREGON DRIVER AND MOTOR VEHICLE SERVICES CERTIFIES THE PARTY IS LISTED AS OWNER OF THE                                                 CONTROL NUMBER                                                --


         0 4
               A DESCRIBED VEHICLE. DOCUMENTS FILED WITH DMV SHOW THE VEHICLE IS SUBJECT TO THE OWNERSHIP
               a INTERESTS SPECIFIED.
               g. ITLE NUMBER                                 ISSUE DATE                                                                                  EQUIPMENT NUMBER
                                                                                                                                                                                 3267499
               :-.43 OR0001936079                                                                     01/12/2021
                       YEAR                MAKE              STYLE            MODEL               VEHICLE IDENTIFICATION NUMBER                           SURVIVORSHIP
                        2021                 MACK              CB                                     1M2GR2RC5MM001250                                     N/N
     -                 OWNEPJLESSEE                                                                                                                       ODOMETER READING                 ODOMETER DATE
                                     EASTERDAY FARMS
                                     5235 N INDUSTRIAL WAY                                                                                                ODOMETER MESSAGE
».                                   PASCO WA 99301-9562                                                                                                                                                                           .,

                                                                                                                                                                     TITLE BRANDS
                                                                                                                                                           The title "Brand" printed below indicates the
         • -_,                                                                                                                                             history, condition, or circumstances of the
         ,-5,                                                                                                                                              vehicle for which this title has been                                   •
         .-
     U)' .5                                                                                                                                                issued. Please see back of title for more U: -
         .,
         ...                                                                                                                                               information.                                  E.                        w
     . zil
                                                                                                                                                             - NONE -
               f,--
         •     EA

               .1-,                                                                                                                                                                                                     Kr              •
                ...                                                                                                                                                                                                     le
               .....                            USE THIS SECTION WHEN THE ONLY CHANGE IS TO REMOVE A SECURITY INTEREST. FOR ANY OTHER CHANGES, SEE INSTRUCTIONS ON REVERSE.                                              -         up
               :,,,
               ,,,
         Hi    p, if there is   no change in owners as shown above AND all security SIGNATURE (DOES NOT RELEASE INTEREST)                                                          DATE                                            •
               iii, interest holders have released interest, one registered owner must
                                                                                                                                                                                                                        I.,             g
         .     -%=.-* sign and date here, if not completing a separate application for title.
               .,.
               35 In addition, if your address has changed, cross out the old address                                                                                                                                   r.:c
               1 and write the new address and county of residence on the front of the                             To release interest in the vehicle, complete the                                                      =           g
         MI
               N title. Mail the title and the fee to: DMV, 1905 Lana Ave NE, Salem OR
               .,-,                                                                                                       reassignment on back of the title.                                                                        ..
               * 97314.
               ..
         •     "E-A SECURITY INTEREST HOLDEPJLESSOR                                                                                                                                                                     I --'' rn
                in                                                                                                                                                                                                      g.%
                a                   VFS US LLC                                                                                                                                                                          E-
               .-,                  1025 ALBERT PICK RD STE 105
               .-
               -
               ,...:                GREENSBORO NC 27409-9519                                                                                                                                                            E

     ).                                                                                                                                                                                                                 EE
                                                                                                                                                                                                                        ,                   •
                                                                                                                                                                                                                        g
/                                                                                                                                                                                                                       r-c
                       SIGNATURE AND COUNTERSIGNATURE OF SECURITY INTEREST HOLDER OR LESSOR RELEASING ALL INTEREST                                                                DATE                                  U

                       X                                                                                                                                                                                                p:
                       SIGNATURE AND COUNTERSIGNATURE OF SECURITY INTEREST HOLDER OR LESSOR RELEASING ALL INTEREST                                                                DATE                                  ror=                <
                                                                                                                                                                                                                        V;
                       X
                                                                                                                                                                                                                        R.                  •
                                                                          SEE REVERSE OF TITLE FOR APPLICATION INSTRUCTIONS.                                                                                            I.
                                                        m fAINACIAMAIRMINNOMMONIMM                            VAIMAIMPORMAIMPTORMINWOURFAMMATRAMMOMPPMAIPPENIMAMP Wr.
               -—
( )                        qk           0 lit         -4,/.1xNI...,-          •    I         A    .                A              .   t   1   i   '   .
                                                                                                                                                               416                               I   4W
                                                                                                                                                                                                      -            ti                   A


                                                                                                                                                                                   EXHIBIT 2
                   735-410 (1-19)


              001 21-00141-WLH11 Doc 604-2 Filed 04/21/21 Entered 04/21/21 12:42:07PagePg1111ofof1515
              ---**
               ,,   7-              --
                                    ,-               ----
                                                      ,:w. ..... -..,...---•                                  -
        •                                         G0    WW 1'          •       A
                                                                                 TE 0 F TITLE
                                                                                        0   •
                  I lk* (441‘ .
                    nizammaccauccommotamezmummaccomeakozzovacommeciamadaulammovameovacemakameowayaimmakaamovelmoommovage                                                                                                             '-
                             OREGON DRIVER AND MOTOR VEHICLE SERVICES CERTIFIES THE PARTY IS LISTED AS OWNER OF THE CONTROL NUMBER


        04-
                            DESCRIBED VEHICLE. DOCUMENTS FILED WITH DMV SHOW THE VEHICLE IS SUBJECT TO THE OWNERSHIP
                            INTERESTS SPECIFIED.
                           TITLE NUMBER                                  ISSUE DATE                                  EQUIPMENT NUMBER
                                                                                                                                                                                    3267500                                     A
\                 aOR0001944854                                                                      01/12/2021                                                                                                    .
                             YEAR           MAKE                   STYLE                    MODEL   VEHICLE IDENTIFICATION NUMBER                                    SURVIVORSHIP

                              2021           MACK                     CB                             1M2GR2RC7MM001251                                                N/N
                             OWNER/LESSEE                                                                                                                            ODOMETER READING          ODOMETER DATE

            •                            EASTERDAY FARMS                                                                                                                                                           __                 <
             or                          5235 N INDUSTRIAL WAY                                                                                                                                                    ..
                                                                                                                                                                     ODOMETER MESSAGE
        li                               PASCO WA 99301-9562                                                                                                                                                      :..— '.1
            116                                                                                                                                                                                                    —
                                                                                                                                                                          TITLE BRANDS
)                     ....                                                                                                                                           The title "Brand" printed below indicates the ...
        aa .-                                                                                                                                                        history, condition, or circumstances of the a
                                                                                                                                                                     vehicle for which this title has been : 0
                  r:.•
                                                                                                                                                                     issued. Please see back of title for more
        .                                                                                                                                                                                                          -   MP
                  .,                                                                                                                                                 information.
                  .,._                                                                                                                                                                                             -
                                                                                                                                                                                                                   7.
                    ,-.,                                                                                                                                               - NONE -                                    —_
          =.
        . .,                                                                                                                                                                                                      :— -
        •         N                                                                                                                                                                                                7,
        IN                                                                                                                                                                                                         -

                  ...s,

        •         ,,
                  -,,                         USE THIS SECTION WHEN THE ONLY CHANGE IS TO REMOVE A SECURITY INTEREST. FOR ANY OTHER CHANGES, SEE INSTRUCTIONS ON REVERSE.                                         _         •
                      If there is no change in Owners as shown above AND all security SIGNATURE (DOES NOT RELEASE INTEREST)                                                             DATE                                •
                  A
                   5: interest holders have released interest, one registered owner must                                                                                                                           -
        .         rq sign and date here, if not completing a separate application for title.                                                                                                      _                                       s.
                  IA In addition, if your address has changed, cross out the old address
                  9, and write the new address and county of residence on the front of the    To release interest in the vehicle,                                              complete the                       - .
                      title. Mail the title and the fee to: DMV, 1905 Lana Ave NE, Salem OR             reassignment on back of                                              the title.                           - .
        al        N.,        97314.
        •         ,, SECURITY INTEREST HOLDER/LESSOR                                                                                                                                                                        rn
                                                                                                                                                                                                                  _ .
                             SIH VFS US LLC                                                                                                                                                                       —_
                                 7025 ALBERT PICK RD STE 105                                                                                                                                                      ——
                                 GREENSBORO NC 27409-9519                                                                                                                                                          —
                                                                                                                                                                                                                  :   <
                                                                                                                                                                                                                            OS
                                                                                                                                                                                                                   — 44
                                                                                                                                                                                                                   _ gikki
,? . Y --                  SIGNATURE AND COUNTERSIGNATURE OF SECURITY INTEREST HOLDER OR LESSOR RELEASING ALL INTEREST                                                                  DATE
                                                                                                                                                                                                                  :             *

                  ''. X                                                                                                                                                                                           .
                     SIGNATURE AND COUNTERSIGNATURE OF SECURITY INTEREST HOLDER OR LESSOR RELEASING ALL INTEREST                                                                        DATE

        r                    X                                                                                                                                                                                              le
                                                                                                                                                                                                                  It.
                                                                                        SEE REVERSE OF TITLE FOR APPLICATION INSTRUCTIONS.                                                                        le=


                                                                    11MINIMMTIAIIPX1                              11M1111,          1M11971MAIRIMAIDAMIIRD       MAITIIIIIMMINIMAIMINIMIMPIMMAMINDWIDIV
    •   h.    OA !c°100
                                              ira
                                          11 %l
                                                            uk                    !
                                                                                        Vela                                 I
                                                                                                                                 IN LINKW       i        •   A   •                  ►      "VW                                  .0'
                                                                                                                                                                                                                                 ,
                                                                                                      iUTCH
        71110.0.440)6                          1 •    f      „          in     tat%\.                                                                                                                  1   ?            ,

                         735-410 (1-19)
                                                                                                                                                                  EXHIBIT 2
                       C'Cr i            21-00141-WLH11                                 Doc 604-2     Filed 04/21/21                                                          ,-(37
                                                                                                                                      Entered 04/21/21 12:42:07PagePg1212ofof15 15 571
MN. :               a             It       - aP            z       . AVAIAWAIWAPA5M2-1411444-741141:4."MIAL-9.1ii-AZ                                                                                                                                                    iiir                -ec
                        141,111ilakalk liCOMMEilailartkiViMillrlaiVellialitkillilalaCelillelitiillillitlitlilliVillitliikillikiVillitlilielliMMIMIlillrVINWIlikillillealillillillalrIldlillalrllellilblalrIlllikerlillstlealillalrlailla410NRIllitlinlitlail101til1011ila10011
                     OREGON DRIVER AND MOTOR VEHICLE SERVICES CERTIFIES THE PARTY IS LISTED AS OWNER OF THE CONTROL NUMBER                                                                                                                                                      F-7., 6#
                     DESCRIBED VEHICLE. DOCUMENTS FILED WITH DMV SHOW THE VEHICLE IS SUBJECT TO THE OWNERSHIP

    j
                     INTERESTS SPECIFIED.
                                                                  ISSUE DATE                                  EQUIPMENT NUMBER
                                                                                                                                                                                                                                  3267508 1-                                                II
                                                                                                               •1/12/2021
                                                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                                                .,-.
                                                                                                                                                                                                                                                                                .,,
                                                                                                                                                                                                                                                                                 ,
         #          YEAR               IAA KE                 STYLE                  MODEL                   VEHICLE IDENTIFICATION NUMBER                                                                SURVIVORSHIP                                                          1,

                     2021                MACK                   CB                                            1M2GR2RC9MM001252                                                                                                                                                 w4
0                   oWNER/LESSEE                                                                                                                                                                          ODOMETER READING                  ODOMETER DATE                                               -
                              EASTERDAY FARMS                                                                                                                                                                                                                                                       .
                              5235 N INDUSTRIAL WAY                                                                                                                                                       ODOMETER MESSAGE                                                      I
Bi4.                          PASCO WA 99301-9562                                                                                                                                                                                                                               ,                   0
        1h
             -
             it
                                                                                                                                                                                                           The title 'Brand" printed below indicates the                         ' ,..
    is ,k,,
                                                                                                                                                                                                           history, condition, or circumstances of the                          c,==
             ...                                                                                                                                                                                           vehicle for which this title has been                                       •
                                                                                                                                                                                                           issued. Please see back of title for more                            ti-
                                                                                                                                                                                                                                                                                t.. I.
    -        •,-                                                                                                                                                                                           information.                                                         w_.,
             ./s.                                                                                                                                                                                                                                                               ..=.
                                                                                                                                                                                                                                                                                •==.-,
              _
                                                                                                                                                                                                              - NONE
  .                                                                                                                                                                                                                                                                             .-,
                                                                                                                                                                                                                                                                                .,-.
    .,--                                                                                                                                                                                                                                                                        irt
    -
  • ,.
                                                                                                                                                                                                                                                                                                    .
    •
    ,-•5.                   USE THIS SECTION WHEN THE ONLY CHANGE IS TO REMOVE A SECURITY INTEREST. FOR ANY OTHER CHANGES, SEE INSTRUCTIONS ON REVERSE.                                                                                                                             _           •
    •                                                                                                                                          DATE                                                                                                                              -              •
 JI .,,.- interest holders have released 'interest, one registered owner must                                                                                                                                                                                                                       •
 . .•
    ,n                                                                                                                                                                                                                                                                           -
    ... In addition, if your address has changed, cross out the old address
    •and
    •          write the new address and county of residence on the front of the      To release interest in the vehicle, complete the                                                                                                                                          .7.                 •
    •title. Mail the title and the fee to: DMV. 1905 Lana Ave NE, Salem OR
    II       ti
             sm97314.
                                                                                                                                                                                         t                   k       f   th                                                     elm-            "
                                                                                                                                                                                                                                                                                Wi
  0          -V                                                                                                                                                                                                                                                                 ir,.'m
                                                                                                                                                                                                                                                                                0Z-x
                                                                                                                                                                                                                                                                                at
             :
                                                                                                                                                                                                                                                                                r-.                     .
             A                102 ALBERT PICK RD STE 105
                              GREENSBORO NC 27409- 9519                                                                                                                                                                                                                         a
             an
                                                                                                                                                                                                                                                                                Oa
                                                                                                                                                                                                                                                                                ir.
                                                                                                                                                                                                                                                                                ir.

                                                                                                                                                                                                                                                                                    ,._r.




                    SIGNATURE AND COUNTERSIGNATURE OF SECURITY INTEREST HOLDER OR LESSOR RELEASING ALL INTEREST                                                                                                                    DATE
                                                                                                                                                                                                                                                                                rs


           .s_.-                                                                                                                                                                                                                                                                ..
           .,,
           ..,                                                                                                                                                                                                                                                                  .E0-.
                                                                                                                                                                                                                                                                                    .--.r.
        .: ....,,
           NI                                                                                                                                                                                                                                                                   ..-kw.. 1
                                                                               SEE REVERSE OF TITLE FOR APPLICATION INSTRUCTIONS.
                                                                        Dim       ,,,,                                                                    ..,._
                                                                                                 enormtmrfmnrrimminnrimprimpnemencrinionrannworormonmarni
                                                         a ►7w                   -
                                                                                 •
                                                                                            IIIL
                                                                                            •
                                                                                                                                                                                                                                                                 '40     III.               '


                                                                                                                                                                                                                              ,
                  735-410 (1-19)
                                                                                                                                                                                       EXHIBIT 2
        OcT1                 21-00141-WLH11                                     Doc 604-2                        Filed 04/21/21                            Entered 04/21/21 12:42:07PagePg1313ofof1515
                                                             This ACKNOWLEDGEMENT reflects the information received from the Washington State Department of
                                                             Licensing.




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
      CSC        1-800-858-5294                                                                                              Filing #: 2020-205-6216-6
B. E-MAIL CONTACT AT FILER (optional)                                                                                        Book #:
      SPRFiling@cscglobal.com                                                                                                Page #:
C. SEND ACKNOWLEDGMENT TO: (Name and Address)                                                                                Filing Date: 7/23/2020
       1935 45089 - 7/23/2020
      CSC
      801 Adlai Stevenson Drive
      Springfield, IL 62703                                                   Filed In: Washington
                                                                                          (S.O.S.)
                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
                                                                                                                       (or recorded) in the REAL ESTATE RECORDS
2020-204-5796-7 07/22/2020                                                                                             Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2.       TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.   ✔ PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects   ✔ Debtor or       Secured Party of record             ✔ item 6a or 6b; and item 7a or 7b and item 7c           7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME
                                     EASTER FARMS
OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME       EASTERDAY FARMS
OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY
                            5235 N INDUSTRIAL WAY
                                                                                              PASCO                                                   WA          99301                          USA
8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:
(5) MACK GR86BT, VIN 1M2GR2RC9MM001249; 1M2GR2RC7MM001248; 1M2GR2RC7MM001251;
1M2GR2RC9MM001252 & 1M2GR2RC5MM001250 each with the following attachments: Trinity Bed & Conveyor;
together with all parts, accessories, attachments, substitutions, repairs, improvements and replacements and any and all
cash and non-cash proceeds thereof, including, without limitation, insurance proceeds.

The collateral set forth herein is within the scope of Article 9 of the Uniform Commercial Code as enacted in the state of
9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME
                                     VFS US LLC
OR
       9b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:501-7610239-007                                    Debtor:EASTER FARMS-501-7610239-007
                                                                                                                                                                                               1935 45089

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
                                                                                                                                             EXHIBIT 2
          21-00141-WLH11                            Doc 604-2                 Filed 04/21/21                     Entered 04/21/21 12:42:07PagePg1414ofof1515
This document was auto-generated from data received from the Washington State Department of Licensing.
UCC FINANCING STATEMENT AMENDMENT ADDENDUM
FOLLOW INSTRUCTIONS

11. INITIAL FINANCING STATEMENT FILE NUMBER: Same as item 1a on Amendment form
 2020-204-5796-7 07/22/2020
12. NAME OF PARTY AUTHORIZING THIS AMENDMENT: Same as item 9 on Amendment form
     12a. ORGANIZATION'S NAME
     VFS US LLC


OR
     12b. INDIVIDUAL'S SURNAME


          FIRST PERSONAL NAME



          ADDITIONAL NAME(S)/INITIAL(S)                                                              SUFFIX

                                                                                                                           THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
13. Name of DEBTOR on related financing statement (Name of a current Debtor of record required for indexing purposes only in some filing offices - see Instruction item 13): Provide only
     one Debtor name (13a or 13b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name); see Instructions if name does not fit

     13a. ORGANIZATION'S NAME


OR
     13b. INDIVIDUAL'S SURNAME                                                          FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/INITIAL(S)   SUFFIX



14. ADDITIONAL SPACE FOR ITEM 8 (Collateral):
this filing.




15. This FINANCING STATEMENT AMENDMENT:                                                                17. Description of real estate:
        covers timber to be cut         covers as-extracted collateral is filed as a fixture filing
16. Name and address of a RECORD OWNER of real estate described in item 17
    (if Debtor does not have a record interest):




18. MISCELLANEOUS:



FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT ADDENDUM (Form UCC3Ad) (Rev. 04/20/11)
                                                                                                                                      EXHIBIT 2
         21-00141-WLH11                         Doc 604-2                Filed 04/21/21                   Entered 04/21/21 12:42:07PagePg1515ofof1515
